Citation Nr: 0620210	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  02-10 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to 
February 1952.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision, in which the RO granted service connection and an 
initial 30 percent rating for PTSD, effective June 7, 2001.  
In January 2002, the veteran filed a Notice of Disagreement 
(NOD) with the initial rating assigned for PTSD.  The RO 
issued a Statement of the Case (SOC) in March 2002, and the 
veteran filed a substantive appeal in July 2002.

In its December 2003 decision, the Board granted a higher 
initial rating of 70 percent for service-connected PTSD, 
effective June 7, 2001.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2004, Counsel for the VA Secretary and 
the veteran filed a Joint Motion for Remand and to Stay 
Proceedings (Joint Motion).  In an Order also dated in 
November 2004, the Court granted the motion, vacating the 
portion of the Board's December 2003 decision that denied a 
rating in excess of 70 percent, and remanding that matter to 
the Board for further proceedings consistent with the Joint 
Motion.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has continued to characterize the claim in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In May 2005, the Board remanded this matter to the RO for 
appropriate action.  After accomplishing further action, the 
RO continued the denial of the claim (as reflected in the 
February 2006 supplemental SOC (SSOC)), and returned this 
matter to the Board. 


For the reasons expressed below, the claim on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC. VA will notify the veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of the claim on appeal is warranted, even though such will, 
regrettably, further delay a final decision on the claim.  

In May 2005, the claimed was remanded for the RO provide 
certain notice to the veteran and his representative; to 
obtain additional VA treatment records; and to afford the 
veteran an examination by a psychiatrist.  

Pursuant to the remand directives, a November 2005 mental 
disorders examination was conducted.  However, the 
information contained in that examination report is not 
responsive to the Board's  instructions.  The examiner was 
requested to provide an assessment of the severity of the 
veteran's PTSD, to include comment as to whether the 
veteran's PTSD renders him totally occupationally and 
socially impaired.  The examiner did not adequately respond 
to those inquiries.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, 
while the examiner noted that the veteran had Huntington's 
disease and secondary dementia, it is whether, and to what 
extent, any, current symptomatology is attributable to the 
service connected PTSD as opposed tHuntington's disease with 
secondary dementia.  The Board emphasizes that if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (2005).   

Therefore, this case must again be remanded to RO for 
compliance with its instructions of May 2005 as well as for 
other clarification.  

Hence, the RO should arrange for the claims file to be 
returned to the examiner who conducted the November 2005 
examination for preparation of a supplemental report.  In the 
event that the examiner is unavailable, another examination 
by a psychiatrist should be conducted.  The veteran is again 
advised that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
38 U.S.C.A. § 5103(b)(3) (West Supp.) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO should request that the appellant furnish all evidence 
in his possession, and should also ensure that its letter 
meets the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 472 (2006), as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim for a higher rating for PTSD.  In 
adjudicating the claim, the RO should consider whether the 
criteria for referral of the claim for assignment of a higher 
rating, on an extra-schedular basis, are met (consistent with 
38 C.F.R. § 3.321(b)(1) (2005)).  The RO must also document 
its continued consideration of whether "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found), pursuant to Fenderson, cited to 
above, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.The RO should send to the appellant and 
his representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
ensure that its notice to the appellant 
meets the requirements of 
Dingess/Hartman, (cited to above), as 
appropriate.  The RO's letter should 
clearly explain to the appellant that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, or a reasonable 
time period for the veteran's response 
has expired,  the claims file should be 
returned to the examiner who conducted 
the November 2005 mental disorders 
examination.  The examiner should be 
requested to provide an assessment of the 
severity of the veteran's PTSD, to 
include comment as to whether the 
veteran's PTSD renders him totally 
occupationally and socially impaired.  .  

The examiner should also specifically 
address whether there has been an 
increase in the severity of the veteran's 
PTSD at any point since the June 7, 2001 
effective date of the grant of service 
connection., and, if so, the approximate 
date that such increase in severity 
occurred.  In providing the requested 
opinion, the examiner should comment upon 
the significance, if any, of the October 
2001 examiner's assignment of a Global 
Assessment of Functioning (GAF) score of 
40, and comment that the veteran was then 
considered "totally socially disabled and 
totally vocationally disabled."  

To the extent possible, the examiner 
should clearly differentiate 
symptomatology attributable to the 
veteran's PTSD from that attributable to 
other, nonservice-connected psychiatric 
impairment (to include Huntington's 
disease with secondary dementia).  If it 
is not possible go do so, the examiner 
should clearly so state.  

If the prior examiner is unavailable, or 
is unable to render the supplemental 
opinion requested without examining the 
veteran, the RO should arrange for the 
veteran go undergo VA psychiatric 
examination, by a physician, to obtain 
information as to the current severity of 
the veteran's PTSD, as well as to obtain 
answers to the question posed above.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All necessary tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 70 percent 
for PTSD, in light of all pertinent 
evidence and legal authority, to include 
the provisions of 38 C.F.R. § 3.321 
(setting forth the criteria for referral 
for assignment of a higher rating on an 
extra-schedular basis). The RO must also 
document its continued consideration of 
whether "staged rating," pursuant to the 
Fenderson decision, cited to above, is 
warranted.  

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


